DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2,4-7,9-10,12-14,16-17, and 19-20is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Matsukawa (JP2004-010771).
Matsukawa is deemed to anticipate the instantly claimed invention.  Matsukawa sets forth a radically polymerizable resin composition comprising (A) at least one (meth) acrylate oligomer selected from the group consisting of vinyl ester oligomers; urethane (meth) acrylate oligomers and polyester (meth) acrylate oligomers; (B) an oligomer having one or more maleate and/or fumarate ester units in the molecule; (C) a polymerizable monomer—see [0007].  Matsukawa sets forth the ratio of (A) to (B) is from 80/20 to 20/80, preferably from 70/30 to 30/70—see [0044]. 
When selected the polyester (meth) acrylate (A) can be obtained by dehydration condensation reaction between a polyester polyol and (meth) acrylic acid or an addition reaction of a polyester carboxylic acid with an unsaturated epoxide, wherein said polybasic acid include aromatic polybasic acids.  
Said oligomer (B) is taught to be an unsaturated oligoester/polyester obtained from an acid component containing an unsaturated polybasic acid essentially comprising maleic acid and/or fumaric acid and a component comprising a polyhydric alcohol and/or an epoxy compound—see [0015].  Said polybasic acids can include aromatic saturated polybasic acids, such as phthalic acid, isophthalic acid and the like— [0018].  Matsukawa teaches improvement in compatibility with the resin (A) and curing times said oligoester preferably comprises an oligoalkylene glycol part—see [0020].  Matsukawa sets forth the unsaturation in oligomer (B) is preferably (meth) acryloyl—see [0024].  Matsukawa teaches said (B) has a structure of a (meth) acrylate group; an alkylene oxide, an unsaturated polybasic acid having maleic acid/anhydride units—see [0025].  
Per example 13, Matsukawa sets forth a composition comprising 10 parts by weight of (A-4) an aliphatic polyester (meth) acrylate having at least two (meth) acryloyl groups; 50 parts by weight of (B-4) of an aromatic polyester (meth) acrylate oligomer having  on average at least two (meth) acrylate groups; and 40 parts by weight of monomer methyl (meth) acrylate in combination with a photopolymerization initiator—see production example 4 for (A-4); see production 8 for (B-4); Table 1; and [0090].  Matsukawa sets forth irradiating said compositions after application to a substrate with UV radiation of 365 nm—see [0092].  This is deemed to anticipate claim 1, wherein (B-4) is found in amounts of 50 mass% and is an oligomeric aromatic polyester (meth) acrylate having at least two (meth) acrylate groups on average corresponds to applicant’s component polyester (meth) acrylate (A) and the methyl methacrylate monomer corresponds to applicant’s (B-1) mono-functional (meth) acrylate compound.  Thus, claims 1-2, 4, 5-6, 8, 10-11, and 13 are anticipated. 
Regarding the three-dimensional shaped article comprising the cured product of claims 7, 14-15, 17-18 and 20:  Matsukawa sets forth in examples 1-12 obtaining cast (3D shaped object) of said compositions by curing in a container/mold—see [0078].  In the alternative, Matsukawa sets forth with sufficient specificity that said resin composition can be used in methods such as stereolithography—see [0060].  Therefore, with the teachings of the overall reference it is deemed a skilled artisan could obtain a three-dimensionally shaped article in absence of evidence to the contrary and/or unexpected results.  

Allowable Subject Matter

Claims 3, 11, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc